DETAILED ACTION

The applicant amended claims 1 and 11 in the amendment received on 02-03-2021.

The claims 1-11 and 21-23 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-11 and 21-23 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-11 and 21-23, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140341132 A1) in view of Wiseman et al. (US 20130151608 A1) in view of Balachandran et al. (US 20070049314 A1).

With respect to claim 1, Kim teaches obtaining, from an application server, authorization to access a first user resources for a first application hosted by the application server, (i.e., section 0062 teaches authorization).  Kim teaches in response to obtaining authorization to access the first user resources, communicating, to a first user device associated with the first user, a list of associates from the first user resources, (i.e., 0063 teaches managing a list of codes and allocates one or more codes to the UE). Kim teaches receiving, from the first user device, an indication of a set of associates selected from the list of associates by the first user, wherein each associate in the set of associates is permitted to discover the first user, (i.e., section 0066 teaches transmitting using information received from the prose server in order to discover a list of associates section 0063 also teaches communication between the prose server and the UE to further clarify; section 0060 also teaches that the prose server matches UE based on interest which teaches a selection of a subset of UE to match; furthermore section 0072-0073 teaches updating a friend list and the friend list is a subset of all available UE; section 0076 further clarifies). Kim teaches receiving, via a proximity-based services application executing on the first user device, a request for a proximity-based services code, wherein the proximity-based service code facilitates discovery of the first user device, (i.e., 0063 teaches managing a list of codes and allocates one or more codes to the UE; section 0066 teaches transmitting using information received from the prose server in order to discover a list of associates based on proximity; section 0069 teaches application). Kim teaches determining whether the first user is subscribed to proximity-based services associated with the first application, (i.e., section 0050 teaches managing subscriber profiles).  Kim teaches in response to determining that the first user is subscribed to proximity-based services associated with the first application, allocating a first proximity-based services code for the first application to the first user, (i.e., section 0057 teaches receiving subscriber information before providing; section 0062 teaches authorizing based on subscriber information section 0063 teaches allocating first code ). Kim discloses the claimed subject matter as discussed above except wherein the first proximity-based service code is associated with a validity duration during which the first proximity-based service code can be broadcast by the first user device; announcing, to a set of other proximity-based services servers, existence of the first proximity-based services code allocated for the first application to the first user, until the validity duration expires; wherein the first application is a social networking; wherein the first user and the associates are registered users of the first application.  However, Wiseman teaches wherein the first proximity-based service code is associated with a validity duration during which the first proximity-based service code can be broadcast by the first user device, (i.e., section 0043 teaches broadcast proximity based id or code section 0047 teaches limiting the proximity-based activity to a particular event at a particular time and place).  Wiseman teaches announcing, to a set of other proximity-based services servers, existence of the first proximity-based services code allocated for the first application to the first user, until the validity duration expires, (i.e., section 0041 teaches user discovery based on proximity; see section 0043 which teaches broadcast; section 0047 teaches limiting the proximity-based activity to a particular event at a particular time and place). Wiseman teaches wherein the first application is a social networking application, (i.e., section 0001 teaches social networking application).  Wiseman teaches wherein the first user and the associates are registered users of the first application, (i.e., section 0014 teaches registering users) in order to create a mobile ad hoc networking and presentation layer functions that incorporate social network system elements(section 0001).  Therefore, based on Kim in view of Wiseman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wiseman to the system of Kim in order to create a mobile ad hoc networking and presentation layer functions that incorporate social network system elements. Kim and Wiseman discloses the claimed subject matter as discussed above except wherein a connection between each of the associates and the first user is pre-established via the application.  However, Balachandran teaches wherein a connection between each of the associates and the first user is pre-established via the application, (i.e., section 0010 teaches pre-establishing connections between users and 

With respect to claim 2, Kim teaches comprising the first proximity-based services server performing communicating the first proximity-based services code to the first user device associated with the first user, (i.e., 0063 teaches managing a list of codes and allocates one or more codes to the UE).

With respect to claim 3, Kim teaches confirming authorization of the first user for the proximity-based services for the first application prior to allocating the first proximity-based services code, announcing the existence of the first proximity-based services code to the set of other proximity-based services servers, and communicating the first proximity-based services code to the first user device associated with the first user, (i.e., 0063 teaches managing a list of codes and allocates one or more codes to the UE; section 0057 teaches receiving subscriber information before providing; section 0062 teaches authorizing based on subscriber information).

With respect to claim 4, Kim teaches comprising the first proximity-based services server performing: receiving, from a second proximity-based services server of the set of other proximity-based services servers, a request for the first proximity-based services code allocated for the first user; and determining whether to communicate the first proximity-based services code to the second proximity-based services server, (i.e., 0063 teaches managing a list of codes and allocates one or more codes to the UE; section 0066 teaches transmitting using information received from the prose server in order to discover a list of associates based on proximity; section 0069 teaches application; 0063 teaches managing a list of codes and allocates one or more codes to the UE; section 0057 teaches receiving subscriber information before providing; section 0062 teaches authorizing based on subscriber information).
 
 the request for the first proximity-based services code indicates a second user of the first application, wherein the determining of whether to communicate the first proximity-based services code to the second proximity-based services server comprises the first proximity-based services server performing: comparing the second user to the set of associates permitted to discover the first user; and communicating the first proximity-based services code to the second proximity-based services server when the second user is included in the set of associates permitted to discover the first user, (i.e., 0063 teaches managing a list of codes and allocates one or more codes to the UE; section 0066 teaches transmitting using information received from the prose server in order to discover a list of associates based on proximity; section 0069 teaches application; 0063 teaches managing a list of codes and allocates one or more codes to the UE; section 0057 teaches receiving subscriber information before providing; section 0062 teaches authorizing based on subscriber information).
 
With respect to claim 6, Kim teaches the first proximity-based services code is used to determine presence of the first user when a second user device associated with the second user, which has received the first proximity-based services code from the first proximity-based services server, is in proximity to receive a broadcast of the first proximity-based services code allocated for the first application to the first user, (i.e., section 0071 teaches checking and periodically checking a friends list ).
 
With respect to claim 7, Wiseman teaches the communicating of the list of associates from the first user resources and the receiving of the indication of the set of associates permitted to discover the first user is facilitated using the proximity-based services application executing on the first user device, (i.e., section 0015 teaches list of users; 0046 teaches presenting a list of localized group of users; section 0041 teaches user discovery; see section 0043; section 0034-0035 teaches security and privacy include permitted users and levels of privacy). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.


With respect to claim 8, Wiseman teaches the announcing of the first proximity-based services code comprises multicasting the first proximity-based services code to a group that includes the set of other proximity-based services servers, (i.e., section 0043 which teaches broadcast). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
 
With respect to claim 11, Kim teaches the communicating of the list of associates from the first user resources comprises the first proximity-based services server performing communicating, to the first user device, a list of friends from the first user resources for the application, (i.e., section 0071 teaches checking and periodically checking a friends list ).  Kim discloses the claimed subject matter as discussed above except social networking application.  However, Wiseman further teaches social networking application, (i.e., section 0001 teaches social networking application).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 21, Kim teaches a first public land mobile network, and wherein the first public land mobile network includes the first proximity-based services server, (i.e., section 0009 teaches mobile communication network).

wherein the proximity-based service is a service provided by the first public land mobile network, (i.e., section 0009 teaches mobile communication network). 

With respect to claim 23, Wiseman teaches wherein the first proximity-based services server and the set of other proximity-based services server are included in a multicast group including a multicast address to facilitate exchanging secure communications, (i.e., figure 1, section 0001 mobile network; section 0019 teaches server maintaining location information; section 0043 which teaches broadcast). Therefore, the limitations of claim 23 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140341132 A1) in view of Wiseman et al. (US 20130151608 A1) and further in view of Shimakawa (US 20150026261 A1).

With respect to claim 9, Kim and Wiseman disclose the claimed subject matter as discussed above except the obtaining of authorization to access the first user resources for the first application comprises the first proximity-based services server performing receiving an access token from the application server hosting the first application to use in performing application program interface calls to the application server on behalf of the first user.  However, Shimakawa teaches the obtaining of authorization to access the first user resources for the first application comprises the first proximity-based services server performing receiving an access token from the application server hosting the first application to use in performing application program interface calls to the application server on behalf of the first user, (i.e., section 0129 teaches access token) in order to allow a plurality of users having a predetermined relationship to use their devices mutually or allow the devices to cooperate with each other without complicated setting(abstract).  Therefore, based on Kim in view of Wiseman in view of Shimakawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shimakawa to the system of Kim and Wiseman in order to allow a plurality of users having a predetermined relationship to use their devices mutually or allow the devices to cooperate with each other without complicated setting.
 
 authorization to access the first user resources is obtained using OAuth protocol.  However, Shimakawa teaches authorization to access the first user resources is obtained using OAuth protocol, (i.e., section 0129 teaches OAuth protocol) in order to allow a plurality of users having a predetermined relationship to use their devices mutually or allow the devices to cooperate with each other without complicated setting(abstract).  Therefore, based on Kim in view of Wiseman in view of Shimakawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shimakawa to the system of Kim and Wiseman in order to allow a plurality of users having a predetermined relationship to use their devices mutually or allow the devices to cooperate with each other without complicated setting.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447          

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447